As filed with the Commission on May 28, 2008File No.333-148959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment #3 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SONA RESOURCES, INC. (Name of small business issuer in its charter) Nevada 1099 “Applied For” (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employee Identification No.) 2/41 Timurty OM Housing Society, Sion Chunnabhatti, Mumbai, India, 400022 Telephone: 91 9820600 700 (Address and telephone number, including area code, of principal executive offices) 2/41 Timurty OM Housing Society, Sion Chunnabhatti, Mumbai, India, 400022 (Address of principal place of business or intended place of business) Budget Corp. 2050 Russett Way, Carson City, Nevada, 89703  Telephone: (775) 884-9380 (Name, address and telephone, including area code, number of agent of service) Copies to: Conrad C. Lysiak, P.S., 601 West First Avenue, Suite 903, Spokane, Washington, 99201 Telephone:(509) 624-1475Fax:(509) 747-1770 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement of the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462 (d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ]Small reporting company[X ] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of Shares to be Registered Proposed maximum offering price per share (i) (ii) Proposed maximum aggregate offering price Amount of Registration fee (iii) Common stock 805,500 $0.05 $40,275 $5.00 (i)Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(o) of the Securities Act of (ii) There is no public market for the Sona Resources, Inc. shares of common stock.Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the offering price for shares of Sona Resources, Inc. sold to subscribers by way of a private placement. (iii) Fee calculated in accordance with Rule 457(o) of the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8 (a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8 (a), may determine. Subject to Completion, dated May 28 , 2008 Prospectus The Information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and it is not soliciting an offer to buy these securities in any state where the offering or sale is not permitted. SONA RESOURCES, INC. Offering by Selling Security Holders: 805,500 Shares of Common Stock This Prospectus relates to the registration and sale of up to 805,500 of our shares of common stock for resale by the selling security holders identified in this prospectus.We will not receive any of the proceeds from the sale of the shares by the selling security holders.The shares are being registered to permit the resale of shares owned by the selling security holders named in this prospectus.The number of shares of Sona Resources, Inc. common stock being registered by selling security holders represents 31% of our currently issued and outstanding shares. Our common stock is presently not traded on any market or securities exchange. The sale price to the public is fixed at $0.05 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board (“OTCBB”). Although we intend to apply for quotation of our common stock on the OTCBB through a market maker, public trading of our common stock may never materialize. If our common stock becomes traded on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. Investing in our common stock involves a high degree of risk.A potential investor should carefully consider the factors described under the heading “Risk Factors” beginning at page 6. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The information in this Prospectus is not complete and may be changed. The Selling Security Holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This Prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such state. The date of this Prospectus is June , -1- Table of Contents Prospectus Summary 3 Disclosure Regarding Forward-Looking Statements 5 Risk Factors 6 Use of Proceeds 13 Market for Common Shares & Related Stockholder Matters 13 Management’s Discussion And Analysis Or Plan of Operations 13 Description Of Business 18 Description OfProperty 21 Legal Proceedings 22 Determination Of Offering Price 23 Management 23 Executive Compensation 26 Security Ownership Of Certain Beneficial Owners And Management 27 Certain Relationships And Related Transactions 29 Selling Security Holders 29 Plan of Distribution 31 Description Of Securities 32 Legal Matters 33 Experts 33 Transfer Agent And Registrar 33 Where You Can Find More Information 33 Financial Statements 34 -2- Dealer
